 

Exhibit 10.1

 

COMMON UNIT PURCHASE AGREEMENT

 

by and among

 

ENVIVA PARTNERS, LP

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 



 

 

 

TABLE OF CONTENTS

 

Article I   DEFINITIONS       Section 1.1 Definitions 1       Article II  
AGREEMENT TO SELL AND PURCHASE       Section 2.1 Sale and Purchase 6 Section 2.2
Closing 6 Section 2.3 Mutual Conditions 6 Section 2.4 Each Purchaser’s
Conditions 7 Section 2.5 The Partnership’s Conditions 7 Section 2.6 Partnership
Deliveries 8 Section 2.7 Purchaser Deliveries 9 Section 2.8 Independent Nature
of Purchasers’ Obligations and Rights 9       Article III   REPRESENTATIONS AND
WARRANTIES OF THE PARTNERSHIP       Section 3.1 Formation and Qualification of
the Partnership Entities 9 Section 3.2 Purchased Units; Capitalization 10
Section 3.3 No Conflict 11 Section 3.4 No Default 11 Section 3.5 Authority 11
Section 3.6 No Consents 12 Section 3.7 Authorization, Execution and Delivery of
the Common Unit Purchase Agreement 12 Section 3.8 Authorization, Execution,
Delivery and Enforceability of the Registration Rights Agreement 12 Section 3.9
Acquisition Agreements 12 Section 3.10 Valid Issuance; No Options or Preemptive
Rights of Common Units 13 Section 3.11 No Registration Rights 13 Section 3.12
Periodic Reports 13 Section 3.13 Financial Statements 13 Section 3.14
Independent Registered Public Accounting Firm 14 Section 3.15 Litigation 14
Section 3.16 No Material Adverse Changes 14 Section 3.17 Title to Properties 14
Section 3.18 License and Permits 14 Section 3.19 Intellectual Property 15
Section 3.20 Insurance 15

 



 

 

 

Section 3.21 No Labor Dispute; No Notice of Labor Law Violations 15 Section 3.22
Environmental Compliance 15 Section 3.23 Tax Returns 16 Section 3.24 No
Employment Law Violations 16 Section 3.25 No Unlawful Payments 16 Section 3.26
Compliance with Money Laundering Laws 17 Section 3.27 OFAC 17 Section 3.28
Certain Fees 17 Section 3.29 No Side Agreements 17 Section 3.30 No Registration
18 Section 3.31 No Integration 18 Section 3.32 MLP Status 18 Section 3.33
Qualifying Income Upon Consummation of Acquisition Agreements 18 Section 3.34
Investment Company 18 Section 3.35 Disclosure Controls 18 Section 3.36
Accounting Controls 19 Section 3.37 Placement Agent Reliance 19

Section 3.38

Legal Sufficiency of the Acquisition Agreements 19 Section 3.39 Absence of Price
Manipulation 19       Article IV   REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS       Section 4.1 Existence 20 Section 4.2 Authorization,
Enforceability 20 Section 4.3 No Breach 20 Section 4.4 Certain Fees 20
Section 4.5 No Side Agreements 20 Section 4.6 Investment 21 Section 4.7 Nature
of Purchaser 21 Section 4.8 Restricted Securities 21 Section 4.9 Legend 21
Section 4.10 Partnership Information 22 Section 4.11 Placement Agent Reliance 22
Section 4.12 Short Selling 23       Article V   COVENANTS       Section 5.1
Taking of Necessary Action 23 Section 5.2 Other Actions 23 Section 5.3
Transactions 24 Section 5.4 Use of Proceeds 24

 



 

 

 

Article VI   INDEMNIFICATION       Section 6.1 Indemnification by the
Partnership 24 Section 6.2 Indemnification by Purchasers 24 Section 6.3
Indemnification Procedure 25       Article VII   MISCELLANEOUS       Section 7.1
Interpretation and Survival of Provisions 26 Section 7.2 Survival of Provisions
26 Section 7.3 No Waiver; Modifications in Writing; Delay 27 Section 7.4 Binding
Effect; Assignment 27 Section 7.5 Confidentiality 27 Section 7.6 Communications
27 Section 7.7 Removal of Legend 28 Section 7.8 Entire Agreement 29 Section 7.9
Governing Law 29 Section 7.10 Execution in Counterparts 29 Section 7.11
Termination 29 Section 7.12 Recapitalization, Exchanges, Etc. Affecting the
Common Units 30

 

Schedule A — List of Purchasers and Purchase Price     Exhibit A — Form of
Registration Rights Agreement Exhibit B — Form of Opinion of Vinson & Elkins
L.L.P. Exhibit C — Subsidiaries of the Partnership Exhibit D — Form of Lock-Up
Agreement

 



 

 

 

COMMON UNIT PURCHASE AGREEMENT

 

This COMMON UNIT PURCHASE AGREEMENT, dated as of June 18, 2020 (this
“Agreement”), is by and among ENVIVA PARTNERS, LP, a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Partnership intends to acquire all of the limited liability company
interests in Georgia Biomass Holding, LLC, a Georgia limited liability company
(“Georgia Biomass”, and such acquisition, the “GBM Acquisition”), pursuant to a
Membership Interest Purchase and Sale Agreement, by and among the Partnership,
innogy SE, a societas europaea formed under the Laws of the Federal Republic of
Germany, and innogy Renewables Beteiligungs GMBH, a Gesellschaft mit
beschränkter Haftung formed under the Laws of the Federal Republic of Germany
(the “GBM Purchase Agreement”);

 

WHEREAS, the Partnership intends to acquire, directly or indirectly, all of the
interests owned by Enviva Development Holdings, LLC, a Delaware limited
liability company (“DevCo”), in Enviva Pellets Greenwood Holdings II, LLC, a
Delaware limited liability company (“Greenwood Holdings II”, and such
transaction, the “Greenwood Contribution”), pursuant to a Contribution
Agreement, by and among DevCo, the Partnership, and the Sponsor (as defined
below) (the “Greenwood Contribution Agreement” and together with the GBM
Purchase Agreement, the “Acquisition Agreements”);

 

WHEREAS, to fund a portion of the purchase prices for each of the GBM
Acquisition and the Greenwood Contribution, the Partnership desires to sell to
the Purchasers, and the Purchasers desire to purchase from the Partnership,
certain Common Units (as defined below), in accordance with the provisions of
this Agreement; and

 

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units acquired pursuant hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1     Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Acquisition Agreements” has the meaning specified in the recitals.

 



 

 

 

“Acquisitions” has the meaning specified in Section 3.1.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Aggregate Purchase Price” means the product of (i) the Common Unit Price
multiplied by (ii) the aggregate number of Purchased Units purchased by the
Purchasers.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Code” has the meaning specified in Section 3.24.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit Price” has the meaning specified in Section 2.1(b).

 

“Common Units” means common units representing limited partner interests in the
Partnership.

 

“Consent” has the meaning specified in Section 3.6.

 

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“DevCo” has the meaning specified in the recitals.

 

“Enforceability Exceptions” has the meaning specified in Section 3.7.

 

“Environmental Laws” has the meaning specified in Section 3.22.

 

“ERISA” has the meaning specified in Section 3.24.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Existing Registration Rights Agreements” means (i) the Registration Rights
Agreement, dated May 4, 2015, between the Partnership, Enviva MLP Holdco, LLC, a
Delaware limited liability company and Enviva Cottondale Acquisition I, LLC, a
Delaware limited liability company and (ii) the Registration Rights Agreement,
dated April 1, 2019, between the Partnership and John Hancock Life Insurance
Company (U.S.A.).

 



2

 

 

“EY” means Ernst & Young LLP, independent registered public accountants and
auditors with respect to the Partnership.

 

“Fundamental Representations” has the meaning specified in Section 7.2.

 

“GBM Acquisition” has the meaning specified in the recitals.

 

“GBM Purchase Agreement” has the meaning specified in the recitals.

 

“General Partner” means Enviva Partners GP, LLC, a Delaware limited liability
company.

 

“General Partner Interest” has the meaning specified in Section 3.2(d).

 

“Georgia Biomass” has the meaning specified in the recitals.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective properties or assets.

 

“Greenwood Contribution” has the meaning specified in the recitals.

 

“Greenwood Contribution Agreement” has the meaning specified in the recitals.

 

“Greenwood Holdings II” has the meaning specified in the recitals.

 

“Incentive Distribution Rights” means all of the incentive distribution rights
representing limited partner interests in the Partnership.

 

“Investment Company Act” has the meaning specified in Section 3.34.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 



3

 

 

“Material Adverse Effect” has the meaning specified in Section 3.1.

 

“Money Laundering Laws” has the meaning specified in Section 3.26.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“OFAC” has the meaning specified in Section 3.27.

 

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

 

“Organizational Documents” has the meaning specified in Section 3.10.

 

“Partnership” has the meaning specified in the introductory paragraph.

 

“Partnership Agreement” means the First Amended and Restated Limited Partnership
Agreement of the Partnership dated May 4, 2015, as amended by the Amendment
No. 1 to the First Amended and Restated Limited Partnership Agreement of Enviva
Partners, LP effective as of December 18, 2017 and the Amendment No. 2 to the
First Amended and Restated Agreement of Limited Partnership of Enviva Partners,
LP effective as of January 1, 2019.

 

“Partnership Entities” means, collectively, the Partnership, the General Partner
and the Subsidiaries and each is a “Partnership Entity”.

 

“Partnership Related Parties” has the meaning specified in Section 6.2.

 

“Permits” has the meaning specified in Section 3.18.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Placement Agents” means Goldman, Sachs & Co. LLC, Barclays Capital Inc.,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, RBC Capital Markets,
LLC, BMO Capital Markets Corp., Raymond James and Associates, Inc. and HSBC
Securities (USA) Inc.

 

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of June 12, 2020, between the Partnership and the
Goldman, Sachs & Co. LLC, as amended by the joinder agreements between the
Partnership and the other Placement Agents.

 

“Purchase Price” means, with respect to each Purchaser, the dollar amount set
forth opposite such Purchaser’s name in the column titled “Purchase Price” set
forth on Schedule A hereto, as adjusted in accordance with Section 7.12, if
applicable; provided that in no event shall the Purchase Price applicable to
such Purchaser be increased without the prior written consent of such Purchaser.

 



4

 

 

“Purchased Units” means, with respect to each Purchaser, the number of Common
Units (rounded, if necessary, to the nearest whole number) equal to the quotient
of (i) the Purchase Price applicable to such Purchaser divided by (ii) the
Common Unit Price.

 

“Purchaser” and “Purchasers” have the meanings specified in the introductory
paragraph.

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Registration Rights Agreement” has the meaning specified in the recitals.

 

“Registration Statement” has the meaning specified in the Registration Rights
Agreement.

 

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

 

“Revolving Credit Facility” means the Amended and Restated Credit Agreement,
dated as of October 18, 2018, among the Partnership, Barclays Bank PLC, as
administrative agent, and the guarantors and lenders party thereto, as amended.

 

“Sanctions” has the meaning specified in Section 3.27.

 

“SEC Reports” means reports and statements filed by the Partnership under the
Exchange Act and statements filed by the Partnership under the Securities Act
(in the form that became effective), including all amendments, exhibits and
schedules thereto.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

“Sponsor” means Enviva Holdings, LP, a Delaware limited partnership.

 

“Sponsor Units” has the meaning specified in Section 3.2(f).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the directors or other governing body of such Person.

 



5

 

 

“Walled-Off Person” has the meaning specified in Section 4.12.

 

Article II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1     Sale and Purchase.

 

(a)            Subject to the terms and conditions hereof, the Partnership
hereby agrees to issue and sell to each Purchaser and each Purchaser hereby
agrees, severally and not jointly, to purchase from the Partnership, its
respective Purchased Units, and each Purchaser agrees, severally and not
jointly, to pay the Partnership the Common Unit Price for each Purchased Unit as
set forth in paragraph (b) below.

 

(b)            The amount per Common Unit each Purchaser will pay to the
Partnership to purchase the Purchased Units (the “Common Unit Price”) hereunder
shall be $32.50.

 

Section 2.2     Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin Street, Suite 2500 Houston, Texas 77002, or such other location as
mutually agreed by the parties, and upon the first Business Day following the
satisfaction or waiver of the conditions set forth in Sections 2.3, 2.4 and 2.5
(other than those conditions that are by their terms to be satisfied at the
Closing) (the date of such closing, the “Closing Date”). The parties agree that
the Closing may occur via delivery of facsimiles or photocopies of the Operative
Documents and the closing deliverables contemplated hereby and thereby. Unless
otherwise provided herein, all proceedings to be taken and all documents to be
executed and delivered by all parties at the Closing will be deemed to have been
taken and executed simultaneously, and no proceedings will be deemed to have
been taken or documents executed or delivered until all have been taken,
executed or delivered.

 

Section 2.3     Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

 

(a)            No Law shall have been enacted or promulgated, and no action
shall have been taken, by any Governmental Authority of competent jurisdiction
that temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

 

(b)            There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

 



6

 

 

(c)            The signing of the Acquisition Agreements shall have occurred, or
shall occur concurrently with the Closing.

 

Section 2.4     Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):

 

(a)            The Partnership shall have performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by the Partnership on or prior to the Closing Date;

 

(b)            (i) The representations and warranties of the Partnership
contained in this Agreement that are qualified by materiality or a Material
Adverse Effect shall be true and correct when made and as of the Closing Date
and (ii) all other representations and warranties of the Partnership shall be
true and correct in all material respects when made and as of the Closing Date,
in each case as though made at and as of the Closing Date (except that
representations and warranties made as of a specific date shall be required to
be true and correct as of such date only);

 

(c)            The NYSE shall have authorized, upon official notice of issuance,
the listing of the Purchased Units;

 

(d)            No notice of delisting from the NYSE shall have been received by
the Partnership with respect to the Common Units;

 

(e)            The Common Units shall not have been suspended by the Commission
or the NYSE from trading on the NYSE nor shall suspension by the Commission or
the NYSE have been threatened in writing by the Commission or the NYSE;

 

(f)            No Material Adverse Effect shall have occurred and be continuing;
and

 

(g)            The Partnership shall have delivered, or caused to be delivered,
to the Purchasers at the Closing, the Partnership’s closing deliveries described
in Section 2.6.

 

Section 2.5     The Partnership’s Conditions. The obligation of the Partnership
to consummate the issuance and sale of the Purchased Units to a Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

 

(a)            (i) The representations and warranties of such Purchaser
contained in this Agreement that are qualified by materiality shall be true and
correct when made and as of the Closing Date and (ii) all other representations
and warranties of such Purchaser shall be true and correct in all material
respects as of the Closing Date (except that representations of such Purchaser
made as of a specific date shall be required to be true and correct as of such
date only);

 

(b)            A duly executed Internal Revenue Service Form W-9; and

 



7

 

 

(c)            Such Purchaser shall have delivered, or caused to be delivered,
to the Partnership at the Closing, such Purchaser’s closing deliveries described
in Section 2.7.

 

Section 2.6     Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
each Purchaser:

 

(a)            evidence of the Purchased Units credited to book-entry accounts
maintained by the transfer agent of the Partnership, bearing the legend or
restrictive notation set forth in Section 4.9, free and clear of all Liens,
other than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;

 

(b)            the Registration Rights Agreement in the form attached to this
Agreement as Exhibit A, which shall have been duly executed by the Partnership;

 

(c)            A certificate of the Secretary of State of the State of Delaware,
dated a recent date, to the effect that each of the General Partner, the
Partnership and the domestic Subsidiaries listed on Exhibit C is in good
standing;

 

(d)            An opinion addressed to the Purchasers from Vinson & Elkins
L.L.P., legal counsel to the Partnership, dated as of the Closing, in the form
and substance attached hereto as Exhibit B;

 

(e)            A certificate, dated the Closing Date and signed by each of the
Chief Financial Officer and the General Counsel of the General Partner, on
behalf of the Partnership, in their capacities as such, stating that:

 

(i)            The Partnership has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date; and

 

(ii)            The representations and warranties of the Partnership contained
in this Agreement that are qualified by materiality or Material Adverse Effect
are true and correct as of the Closing Date and all other representations and
warranties of the Partnership are, individually and in the aggregate, true and
correct in all material respects as of the Closing Date (except that
representations and warranties made as of a specific date shall be required to
be true and correct as of such date only); and

 

(f)            A certificate of the Secretary of the General Partner, on behalf
of the Partnership, certifying as to and attaching (1) the Certificate of
Limited Partnership of the Partnership and the Partnership Agreement, (2) board
resolutions authorizing the execution and delivery of the Operative Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the Purchased Units, and (3) the incumbency of the officers
authorized to execute the Operative Documents, setting forth the name and title
and bearing the signatures of such officers.

 

(g)            The “lock-up” agreements each substantially in the form of
Exhibit D hereto, among (i) the Purchasers, on the one hand, and (ii) each of
the Sponsor, the Partnership, and the executive officers and directors of the
General Partner, on the other hand, related to sales and certain dispositions of
Common Units or certain other securities, shall be in full force and effect on
the Closing Date.

 



8

 

 

Section 2.7     Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:

 

(a)            Payment to the Partnership of the Purchase Price applicable to
such Purchaser by wire transfer of immediately available funds to an account
designated by the Partnership in writing at least two Business Days prior to the
Closing Date; provided that such delivery shall be required only after delivery
of the Purchased Units as set forth in Section 2.6(a); and

 

(b)            The Registration Rights Agreement in the form attached to this
Agreement as Exhibit A, which shall have been duly executed by such Purchaser.

 

Section 2.8     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. The failure or waiver of performance
under any Operative Document by any Purchaser does not excuse performance by any
other Purchaser or by the Partnership with respect to the other Purchasers. It
is expressly understood and agreed that each provision contained in the
Operative Documents is between the Partnership and a Purchaser, solely, and not
between the Partnership and the Purchasers collectively and not between and
among the Purchasers. Nothing contained herein or in any other Operative
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act or otherwise with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to each Purchaser as follows:

 

Section 3.1     Formation and Qualification of the Partnership Entities. Each of
the Partnership Entities has been duly organized and is validly existing and in
good standing under the laws of its jurisdiction of organization, is duly
qualified to do business and is in good standing in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification, and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to be so qualified, in good standing or have such power or authority
would not, individually or in the aggregate, (a) have a material adverse effect
on the business, properties, management, financial position or results of
operations of the Partnership Entities taken as a whole; (b) materially impair
the ability of any of the Partnership Entities to consummate the GBM Acquisition
or the Greenwood Contribution (together, the “Acquisitions”) or to perform their
respective obligations under the Operative Documents (each of clause (a) and
(b), a “Material Adverse Effect”); or (c) subject the limited partners of the
Partnership to any material liability or disability. Each of the Partnership
Entities has all power and authority necessary to own or hold its properties and
to conduct the business in which it is engaged. The Partnership does not own or
control, directly or indirectly, any corporation, association or other entity
other than the Subsidiaries listed on Exhibit C hereto.

 

9

 



 

Section 3.2     Purchased Units; Capitalization.

 

(a)            On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.

 

(b)            General Partner. The General Partner has, and at the Closing Date
will have, full limited liability company power and authority to serve as
general partner of the Partnership. The General Partner is the sole general
partner of the Partnership.

 

(c)            Common Units Held. As of the date hereof, the issued and
outstanding partnership interests of the Partnership consist of (i) 33,611,346
Common Units and the Incentive Distribution Rights, which are the only limited
partner interests of the Partnership issued and outstanding (other than limited
partner interests issued under the Partnership’s Long-Term Incentive Plan), and
(ii) the General Partner Interest; all of such Common Units have been duly
authorized and validly issued pursuant to the Partnership Agreement and are
fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).

 

(d)            Ownership of the General Partner Interest in the Partnership. The
General Partner is, and on the Closing Date will be, the sole general partner of
the Partnership, with a noneconomic general partner interest in the Partnership
(the “General Partner Interest”); such General Partner Interest has been duly
authorized and validly issued in accordance with the Partnership Agreement; and
the General Partner owns such General Partner Interest free and clear of all
Liens (except for (i) restrictions on transferability contained in the
Partnership Agreement and (ii) Liens created or arising under the Delaware LP
Act).

 

(e)            Ownership of the Incentive Distribution Rights. The General
Partner owns, and on the Closing Date will own, all of the Incentive
Distribution Rights; the Incentive Distribution Rights and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and the General Partner owns such Incentive Distribution
Rights free and clear of all Liens (except for (i) restrictions on
transferability contained in the Partnership Agreement and (ii) Liens created or
arising under the Delaware LP Act).

 

(f)            Ownership of the Sponsor Units. On the Closing Date, the Sponsor
will own 13,586,375 Common Units (collectively, the “Sponsor Units”); the
Sponsor Units and the limited partner interests represented thereby have been
duly authorized and validly issued in accordance with the Partnership Agreement
and are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act); and the Sponsor owns such
Sponsor Units free and clear of all Liens (except for (i) restrictions on
transferability contained in the Partnership Agreement, (ii) Liens created or
arising under the Delaware LP Act and (iii) Liens created or arising under the
Sponsor’s revolving credit facility).

 



10

 

 

(g)            No Other Subsidiaries. On the Closing Date, the General Partner
will not own, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity, other than the Partnership. On the Closing Date,
after giving effect to the Contribution, the Partnership will not own, directly
or indirectly, any equity or long-term debt securities of any corporation,
partnership, limited liability company, joint venture, association or other
entity, other than those entities listed on Exhibit C hereto.

 

Section 3.3     No Conflict. The execution, delivery and performance by the
Partnership Entities of this Agreement and each of the other Operative Documents
to which they are a party, the issuance and sale of the Purchased Units, the
consummation of the Acquisitions and any other transactions contemplated by the
Acquisition Agreements and the Operative Documents and the application of the
proceeds from the sale of the Purchased Units will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of any of the Partnership
Entities pursuant to, any indenture, mortgage, deed of trust, loan agreement,
license, lease or other agreement or instrument to which any of the Partnership
Entities is a party or by which any of the Partnership Entities is bound or to
which any of the property, right or assets of any of the Partnership Entities is
subject (other than liens created or arising under the Revolving Credit
Facility); (ii) result in any violation of the provisions of the Organizational
Documents of any of the Partnership Entities; or (iii) result in any violation
of any law or statute or any judgment, order, decree, rule or regulation of any
court or arbitrator or governmental or regulatory authority, except, in the case
of clauses (i) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

Section 3.4     No Default. None of the Partnership Entities is (i) in violation
of its Organizational Documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any of the Partnership Entities is a party or by which any
of the Partnership Entities is bound or to which any of the property or assets
of any of the Partnership Entities is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority; except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 3.5     Authority. The Partnership has full right, power and authority
to execute and deliver the Acquisition Agreements and the Operative Documents
and to perform its obligations hereunder and thereunder. The Partnership has all
requisite limited partnership power and authority to issue, sell and deliver the
Purchased Units, in accordance with and upon the terms and conditions set forth
in this Agreement and the Partnership Agreement. On the Closing Date, all
limited partnership or limited liability company action, as the case may be,
required to be taken by the General Partner or the Partnership for the
authorization, issuance, sale and delivery of the Purchased Units, the execution
and delivery of the Acquisition Agreements and the applicable Operative
Documents and the consummation of the transactions contemplated hereby and
thereby, shall have been validly taken.

 



11

 

 

Section 3.6     No Consents. No consent, approval, authorization or order of, or
filing, registration or qualification (“Consent”) of or with any court or
arbitrator or governmental or regulatory authority is required for (i) the
execution, delivery and performance by any of the Partnership Entities of the
Operative Documents; (ii) the issuance and sale of the Purchased Units;
(iii) the consummation of the Acquisitions or any other transactions
contemplated by this Agreement, the Acquisition Agreements or the other
Operative Documents; or (iv) the application of the proceeds from the sale of
the Purchased Units, except (A) such as have been, or prior to the Closing Date
will be, obtained or made, and (B) for the registration of the Purchased Units
under the Securities Act and Consents as may be required under the Exchange Act,
applicable state securities laws, and the rules of the Financial Industry
Regulatory Authority, Inc. in connection with the purchase and sale of the
Purchased Units by the Purchasers, (C) with respect to the GBM Acquisition, the
Consent of the UK Competition and Markets Authority and such filings as may be
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and (D) for such consents that, if not obtained, have not or would not,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 3.7     Authorization, Execution and Delivery of the Common Unit
Purchase Agreement. This Agreement has been duly authorized and validly executed
and delivered by or on behalf of the Partnership and constitutes a valid and
legally binding agreement of the Partnership, enforceable against the
Partnership in accordance with its terms; provided, that the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles (whether considered in
a proceeding at law or in equity) relating to enforceability and (B) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing (collectively, the
“Enforceability Exceptions”).

 

Section 3.8     Authorization, Execution, Delivery and Enforceability of the
Registration Rights Agreement. On the Closing Date, the Registration Rights
Agreement will have been duly authorized, executed and delivered by the
Partnership Entities party thereto and will be a valid and legally binding
agreement of such Partnership Entities, enforceable against such Partnership
Entities in accordance with its terms, subject to the Enforceability Exceptions.

 

Section 3.9     Acquisition Agreements.

 

(a)            On the Closing Date, (i) the Acquisition Agreements will have
been duly authorized, executed and delivered by the Partnership Entities party
thereto, and (ii) to the knowledge of the Partnership, assuming the due
authorization of the parties thereto other than the applicable Partnership
Entities, the Acquisition Agreements will constitute valid and legally binding
agreements of the Partnership Entities party thereto, enforceable against each
such Partnership Entities in accordance with the terms of the Acquisition
Agreements, subject to the Enforceability Exceptions.

 



12

 

 

(b)            Prior to the execution and delivery hereof by the Purchasers, the
Partnership has provided the Purchasers with, or made available to the
Purchasers, copies of the Acquisition Agreements (other than exhibits and
schedules, except to the extent they will be filed with the Commission within
four business days of the date hereof) that are complete in all material
respects.

 

Section 3.10     Valid Issuance; No Options or Preemptive Rights of Common
Units. The Purchased Units to be issued and sold by the Partnership and the
limited partner interests represented thereby have been duly authorized in
accordance with the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued, fully paid (to the extent required under the Partnership
Agreement) and non-assessable (except as such nonassessability may be affected
by matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP
Act). Except as provided in the Operative Documents and the Partnership
Agreement, there are no options, warrants, preemptive rights, rights of first
refusal or other rights to subscribe for or to purchase, or any restriction upon
the voting or transfer of, any equity securities of any of the Partnership
Entities pursuant to any of their certificate of limited partnership, formation
or incorporation, agreement of limited partnership, limited liability company
agreement, bylaws or any other organizational documents (the “Organizational
Documents”). Except as provided for in the Partnership Agreement, the
Registration Rights Agreement and the Existing Registration Rights Agreements,
neither the filing of the Registration Statement pursuant to the Registration
Rights Agreement nor the offering or sale of the Common Units as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any Common Units or other securities of the Partnership.

 

Section 3.11     No Registration Rights. Except as contemplated by the Operative
Documents or pursuant to the Partnership Agreement or the Existing Registration
Rights Agreements, there are no contracts, agreements or understandings between
any of the Partnership and any Person granting such Person the right to require
the Partnership to file a registration statement under the Securities Act with
respect to any securities of the Partnership owned or to be owned by such Person
or to require the Partnership to include such securities in the Registration
Statement or in any other registration statement filed by or required to be
filed by the Partnership under the Securities Act.

 

Section 3.12     Periodic Reports. The SEC Reports have been filed with the
Commission on a timely basis. The SEC Reports, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent SEC Report) (a) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.

 

Section 3.13     Financial Statements. The historical financial statements of
the Partnership (including the related notes and supporting schedules) included
in the SEC Reports have been prepared in accordance with the applicable
accounting requirements of Regulation S-X under the Securities Act and present
fairly in all material respects the financial condition, results of operations
and cash flows of the entities purported to be shown thereby at the dates and
for the periods indicated and have been prepared in conformity with accounting
principles generally accepted in the United States applied on a consistent basis
throughout the periods involved.

 



13

 

 

Section 3.14     Independent Registered Public Accounting Firm. EY, which has
certified certain financial statements of the Partnership and its subsidiaries,
is an independent public accounting firm with respect to the Partnership and its
Subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

Section 3.15     Litigation. There are no legal or governmental proceedings
pending to which any of the Partnership Entities is or may be a party or to
which any property, right or asset of the Partnership Entities is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Partnership Entities, could reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Partnership, no such investigations,
actions, suits or proceedings are threatened or contemplated by any governmental
or regulatory authority or by others.

 

Section 3.16     No Material Adverse Changes. Since the date of the most recent
audited financial statements included in the SEC Reports, (i) there has not been
any change in the equity or long-term debt of the Partnership Entities, or any
material adverse change, or any development that would reasonably be expected to
result in a material adverse change in or affecting the business, properties,
management, financial position or results of operations of the Partnership
Entities taken as a whole; (ii) none of the Partnership Entities has entered
into any transaction or agreement that, individually or in the aggregate, is
material to the Partnership Entities taken as a whole or incurred any liability
or obligation, direct or contingent, that, individually or in the aggregate, is
material to the Partnership Entities taken as a whole; (iii) none of the
Partnership Entities has sustained any material loss or interference with its
business or operation from fire, explosion, flood or other calamity, or from any
labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority; and (iv) none of the
Partnership Entities has issued or granted any securities; except in each case
as otherwise disclosed in the SEC Reports and except as contemplated by the
Operative Documents.

 

Section 3.17     Title to Properties. Each of the Partnership Entities has good
and marketable title to, or valid rights to lease or otherwise use, all items of
real property and personal property that are owned by them, in each case free
and clear of all Liens except those that, individually or in the aggregate,
(i) do not materially interfere with the use made and proposed to be made of
such property by the Partnership Entities, (ii) are permitted by the Revolving
Credit Facility or (iii) could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

Section 3.18     License and Permits. Except with respect to permits related to
Environmental Law (as defined below), which are the subject of Section 3.22,
each of the Partnership Entities possesses all licenses, certificates, permits,
approvals and other authorizations issued by, and have made all declarations,
registrations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities (“Permits”) that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the SEC Reports, except where the failure
to possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and none of the Partnership Entities has received
notice of any revocation or modification of any such Permits or has any reason
to believe that any such Permits will not be renewed in the ordinary course.

 

 

14

 



 

Section 3.19     Intellectual Property. Each of the Partnership Entities own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses,
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

Section 3.20     Insurance. Each of the Partnership Entities carry or are
covered by insurance covering their respective properties, operations, personnel
and businesses, which insurance is in reasonable amounts and insures against
such losses and risks as are reasonably adequate to protect the Partnership
Entities and their respective businesses; and none of the Partnership Entities
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

 

Section 3.21     No Labor Dispute; No Notice of Labor Law Violations. No labor
disturbance by, or dispute with, the employees of the Partnership Entities
exists or, to the knowledge of each of the Partnership Entities, is imminent
that could reasonably be expected to have a Material Adverse Effect.

 

Section 3.22     Environmental Compliance. Except as otherwise disclosed in the
SEC Reports, (i) The Partnership Entities (w) are and, during the relevant time
periods specified in all applicable statutes of limitations, have been in
compliance with all applicable federal, state, local and foreign laws (including
common law), rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety (to the extent such human health or
safety protection is related to exposure to hazardous or toxic substances or
wastes, pollutants or contaminants), the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (x) have received and are in compliance
with all Permits required of them under applicable Environmental Laws for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the SEC Reports, (y) have not received
notice of any revocation or modification of any such Permits, and have no reason
to believe that any such Permits will not be renewed in the ordinary course, and
(z) have not received any written notice of any actual or potential liability
under or relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice;
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Partnership Entities, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive or maintain
required Permits, or cost or liability, as would not, individually or in the
aggregate, have a Material Adverse Effect; and (iii) there are no proceedings
that are pending or, to the knowledge of the Partnership Entities, threatened
against the Partnership Entities under any Environmental Laws in which a
governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed.

 



15

 

 

Section 3.23     Tax Returns. Each of the Partnership Entities has duly and
timely paid all material federal, state, local and foreign taxes that are due
and payable (whether or not shown to be due pursuant to such tax returns) and
timely filed all material tax returns (taking into account any extensions of
time within which to file) required to be paid or filed by them through the date
hereof, which tax returns are complete and correct in all material respects,
other than (i) those currently being contested in good faith for which adequate
reserves have been established or (ii) those which, if not paid or filed, would
not reasonably be likely to have a Material Adverse Effect. There are no audits,
examinations, investigations, actions, suits, claims or other proceedings
pending or, to the knowledge of the Partnership, threatened in writing with
respect to taxes or tax returns of the Partnership Entities, that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Partnership Entities or any of their respective properties or
assets. None of the Partnership Entities has participated in any “listed
transaction” as defined under Section 1.6011-4(b)(2) of the Treasury Regulations
promulgated under the Code.

 

Section 3.24     No Employment Law Violations. Each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Partnership or any of its affiliates for employees or
former employees of the Partnership and its affiliates has been maintained in
compliance in all material respects with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including, but not limited
to, ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption, and
transactions which, individually or in the aggregate, would not have a Material
Adverse Effect, and no such plan is subject to the funding rules of Section 412
of the Code or Section 302 of ERISA; and neither the Partnership nor any of its
subsidiaries has any reasonable expectation of incurring any liabilities under
Title IV of ERISA.

 

Section 3.25     No Unlawful Payments. None of the Partnership Entities, nor, to
the knowledge of the Partnership Entities, any director, officer, agent,
employee or other person associated with or acting on behalf of the Partnership
Entities, has (i) used its funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the oECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions; (iv) violated or is in violation of any provision of the Bribery
Act 2010 of the United Kingdom, or any other applicable anti-bribery or
anti-corruption law; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Partnership Entities have instituted,
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 



16

 

 

Section 3.26     Compliance with Money Laundering Laws. The operations of the
Partnership Entities are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where any of the
Partnership Entities conduct business, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Partnership Entities with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Partnership Entities, threatened.

 

Section 3.27     OFAC. None of the Partnership Entities nor, to the actual
knowledge of the Partnership, any director, officer, agent, employee or
affiliate of the Partnership Entities is currently the subject or the target of
any sanctions (“Sanctions”) administered or enforced by the U.S. Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) or the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); and the Partnership will not directly or indirectly
use the proceeds of the offering of the Common Units hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, (ii) to fund or facilitate any
activities of or business subject to or the target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Syria, and the Crimea region of
Ukraine or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. For the past five
years, the Partnership Entities have not knowingly engaged in, and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 

Section 3.28     Certain Fees. Other than as described in the Placement Agent
Engagement Letter, none of the Partnership Entities is a party to any contract,
agreement or understanding with any Person (other than this Agreement) that
would give rise to a valid claim against any of them or the Purchasers for a
brokerage commission, finders’ fee or like payment in connection with the
offering and sale of the Purchased Units. The Partnership agrees that it will
indemnify and hold harmless each Purchaser from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by the Partnership in connection with the purchase of
the Purchased Units or the consummation of the transactions contemplated by this
Agreement.

 

Section 3.29     No Side Agreements. Other than the appointment of Jeff Ubben to
the board of directors of the General Partner, there are no agreements by, among
or between the Partnership or any of its Affiliates, on the one hand, and any
Purchaser or any of their Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

 



17

 

 

Section 3.30     No Registration. Assuming the accuracy of the representations
and warranties of the Purchaser contained in Section 4.6 and Section 4.7, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf, has taken or will take any action hereafter
that would cause the loss of such exemption.

 

Section 3.31     No Integration. The Partnership has not, directly or through
any agent, issued, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the issuance and sale of the Purchased Units
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

Section 3.32     MLP Status. Since its initial public offering, the Partnership
has been properly treated as a partnership for U.S. federal income tax purposes
and has satisfied the gross income requirement of Section 7704(c) of the Code.

 

Section 3.33     Qualifying Income Upon Consummation of Acquisition Agreements.
The Partnership expects that at least 90% of the gross income of the Partnership
for the calendar year that includes the Closing Date will be “qualifying income”
within the meaning of Section 7704(d) of the Code, including after taking into
account the gross income generated by the assets acquired pursuant to the
Acquisition Agreements.

 

Section 3.34     Investment Company. The Partnership is not and, as of the
Closing Date after giving effect to the offer and sale of the Purchased Units
and the application of the proceeds therefrom, will not be, (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”) or
(ii) a “business development company” (as defined in Section 2(a)(48) of the
Investment Company Act).

 

Section 3.35     Disclosure Controls. The Partnership Entities maintain an
effective system of disclosure controls and procedures (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to ensure that information
is accumulated and communicated to the management of the General Partner,
including the principal executive officer(s) and principal financial
officer(s) of the General Partner, as appropriate. As of the date of the
Partnership’s most recent audited financial statements included in an SEC
Report, the Partnership’s disclosure controls and procedures were effective in
all material respects to perform the functions for which they were established.

 



18

 

 

Section 3.36     Accounting Controls. The Partnership Entities maintain systems
of “internal control over financial reporting” (as such term is defined in
Rule 15d-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed by, or under the supervision of, the
General Partner’s principal executive officer(s) and principal financial
officer(s), to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of the
Partnership’s consolidated financial statements in conformity with U.S.
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language is prepared in accordance with the Commission’s
rules and guidelines applicable thereto. The Partnership is not aware of (i) any
material weakness in its internal control over financial reporting or (ii) any
change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.

 

Section 3.37     Placement Agent Reliance. The Partnership acknowledges that the
Placement Agents may rely upon the representations and warranties made by the
Partnership to each Purchaser in this Agreement.

 

Section 3.38     Legal Sufficiency of the Acquisition Agreements.

 

(a)            The GBM Purchase Agreement is legally sufficient to transfer or
convey to the Partnership all of the limited liability company interests in
Georgia Biomass, subject to the conditions, reservations, encumbrances and
limitations contained in the GBM Purchase Agreement. The Partnership, upon
consummation of the transactions contemplated by the GBM Purchase Agreement,
will directly or indirectly succeed in all material aspects to the limited
liability company interests of Georgia Biomass.

 

(b)            The Greenwood Contribution Agreement is legally sufficient to
transfer or convey to the Partnership all of DevCo’s ownership of Greenwood
Holdings II, subject to the conditions, reservations, encumbrances and
limitations contained in the Greenwood Contribution Agreement. The Partnership,
upon consummation of the transactions contemplated by the Greenwood Contribution
Agreement, will directly or indirectly succeed in all material aspects to
DevCo’s interests in Greenwood Holdings II.

 

Section 3.39     Absence of Price Manipulation. Neither the Partnership nor, to
the knowledge of the Partnership, any of its Affiliates or its or their
respective directors or officers, has taken, or will take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Units to facilitate the sale or resale of the Purchased Units in violation of
Regulation M under the Exchange Act.

 



19

 

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

 

Section 4.1     Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its properties
and to conduct its business as currently conducted, except where the failure to
have such power or authority would not prevent the consummation of the
transactions contemplated by this Agreement and the Registration Rights
Agreement.

 

Section 4.2     Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of such Purchaser; and this Agreement and the
Registration Rights Agreement constitute the legal, valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
subject to the Enforceability Exceptions.

 

Section 4.3     No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
Organizational Documents of such Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.

 

Section 4.4     Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

 

Section 4.5     No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

 



20

 

 

Section 4.6     Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, the
Purchaser understands and agrees (a) that it may do so only in compliance with
the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

 

Section 4.7     Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act, (b) it is an “Institutional Account”
as defined in the Financial Industry Regulatory Authority Rule 4512(c) or a
“Qualified Purchaser” as defined in the Investment Company Act and (c) by reason
of its business and financial experience it has such knowledge, sophistication
and experience in making similar investments and in business and financial
matters generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

 

Section 4.8     Restricted Securities. Such Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may not be resold absent registration
under the Securities Act or an exemption therefrom. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

 

Section 4.9     Legend. Such Purchaser understands that the book entry
evidencing the Purchased Units will bear the legend required by the Partnership
Agreement as well as a legend substantively consistent with the following
legend: “These securities have not been registered under the Securities Act of
1933, as amended (the “Securities Act”). These securities may not be sold or
offered for sale except pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration thereunder, in
each case in accordance with all applicable securities laws of the states or
other jurisdictions, and in the case of a transaction exempt from registration,
such securities may only be transferred if the transfer agent for such
securities has received documentation satisfactory to it that such transaction
does not require registration under the Securities Act.”

 



21

 

 

Section 4.10     Partnership Information. Such Purchaser acknowledges and agrees
that the Partnership has provided or made available to such Purchaser (through
EDGAR, the Partnership’s website or otherwise) all SEC Reports, as well as all
press releases or investor presentations issued by the Partnership through the
date of this Agreement that are included in a filing by the Partnership on
Form 8-K or clearly posted on the Partnership’s website.

 

Section 4.11     Placement Agent Reliance. Such Purchaser agrees that each of
the Placement Agents may rely upon the representations and warranties made by
such Purchaser to the Partnership in this Agreement. In addition, such Purchaser
acknowledges and agrees that (i) each of the Placement Agents is acting solely
as a placement agent in connection with the private placement by the Partnership
of the Common Units contemplated hereunder and is not acting as an underwriter
or in any other capacity and is not and shall not be construed as a fiduciary
for any Purchaser, the Partnership or any other Person in connection with the
transactions set forth hereunder, (ii) the Placement Agents have not made and
will not make any representations, declarations or warranties, whether express
or implied, of any kind or character and has not provided any advice or
recommendation to such Purchaser regarding the Partnership or its offering of
the Common Units; (iii) such Purchaser, in making its investment decision with
respect to whether to invest in the Common Units offered by the Partnership
hereunder has relied on its own analysis and decision, and has not relied on any
of the Placement Agents or their respective representatives for any purpose and
has been furnished with all materials that it considers relevant to an
investment decision in the Common Units and has had a full opportunity to ask
questions of and receive answers from the Partnership or any person or persons
acting on behalf of the Partnership concerning the terms and conditions of an
investment in the Common Units; and (iv) none of the Placement Agents has
offered to sell, or solicited an offer to buy, any of the Common Units, which
such Purchaser proposes to acquire from the Partnership. Such Purchaser further
acknowledges and agrees that (A) except for the representations, warranties and
agreements of the Partnership expressly set forth in the Purchase Agreement,
such Purchaser is relying exclusively on its own sources of information,
investment analysis and due diligence (including professional advice such
Purchaser deems appropriate) with respect to the Purchased Units, the
transactions contemplated hereunder and the business, condition (financial and
otherwise), management, operations, properties and prospects of the Partnership,
including but not limited to all business, legal, regulatory, accounting, credit
and tax matters, (B) no Placement Agent shall have responsibility with respect
to (i) any representations, warranties or agreements made by any Person under or
in connection with the transactions contemplated hereunder or any of the
documents furnished pursuant thereto or in connection therewith, or the
execution, legality, validity or enforceability (with respect to any Person) or
any thereof, or (ii) the business, affairs, financial condition, operations,
properties or prospects of, or any other matter concerning the Partnership or
the transactions contemplated hereunder, and (C) no Placement Agent shall have
any liability or obligation (including without limitation, for or with respect
to any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses or disbursements incurred by such Purchaser, the
Partnership or any other Person), whether in contract, tort or otherwise, to
such Purchaser, or to any Person claiming through such Purchaser, in respect of
the transactions contemplated hereunder.

 



22

 

 

Section 4.12     Short Selling. Such Purchaser represents that it has not
entered into any Short Sales of the Common Units owned by it since the time it
first began discussions with the Partnership or the Placement Agents about the
transactions contemplated by this Agreement (it being understood that the
entering into of a total return swap should not be considered a Short Sale of
Common Units); provided, however, subject to such Purchaser’s compliance with
its obligations under the U.S. federal securities laws and its internal
policies, the above shall not apply, in the case of a Purchaser that is a large
multi-unit investment or commercial banking organization, to activities in the
normal course of trading units of such Purchaser; provided, further, that
subject to such Purchaser’s compliance with its obligations under the U.S.
federal securities laws and its internal policies: (a) such Purchaser, for
purposes hereof, shall not be deemed to include any employees, subsidiaries or
Affiliates that are effectively Walled-Off by appropriate “Chinese Wall”
information barriers approved by such Purchaser’s legal or compliance department
(and thus have not been privy to any information concerning this transaction) (a
“Walled-Off Person”) and (b) the foregoing representations in this paragraph
shall not apply to any transaction by or on behalf of such Purchaser that was
effected by a Walled-Off Person in the ordinary course of trading without the
advice or participation of such Purchaser or receipt of confidential or other
information regarding this transaction provided by such Purchaser to such
entity.

 

Article V

 

COVENANTS

 

Section 5.1     Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all Consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the other parties, as the case may
be, advisable for the consummation of the transactions contemplated by the
Operative Documents. The Partnership shall promptly and accurately respond, and
shall use its commercially reasonable efforts to cause its transfer agent to
respond, to reasonable requests for information (which is otherwise not publicly
available) made by a Purchaser or its auditors relating to the actual holdings
of such Purchaser or its accounts; provided, that the Partnership shall not be
obligated to provide any such information that could reasonably result in a
violation of applicable Law or conflict with the Partnership’s insider trading
policy or a confidentiality obligation of the Partnership. The Partnership shall
use its commercially reasonable efforts to cause its transfer agent to
reasonably cooperate with each Purchaser to ensure that the Purchased Units are
validly and effectively issued to such Purchaser and that such Purchaser’s
ownership of the Purchased Units following the Closing is accurately reflected
on the appropriate books and records of the Partnership’s transfer agent.

 

Section 5.2     Other Actions. The Partnership shall file prior to the Closing a
supplemental listing application with the NYSE to list the Purchased Units.

 



23

 

 

Section 5.3     Transactions. On or before 8:30 a.m., New York local time, on
the Business Day immediately following the date hereof, the Partnership shall
issue a press release (the “Press Release”) announcing the entry into this
Agreement and describing the terms of the transactions contemplated by this
Agreement and any other material, nonpublic information that the Partnership may
have provided any Purchaser at any time prior to the issuance of the Press
Release. On or before the fourth Business Day following the date hereof, the
Partnership shall file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Operative
Documents, and including as an exhibit to such Current Report on Form 8-K the
Operative Documents, in the form required by the Exchange Act.

 

 

Section 5.4     Use of Proceeds. The Partnership shall use the net proceeds from
the sale of the Purchased Units (after the payment of all related fees and
expenses, including commissions and reimbursement of expenses to the Placement
Agents) to fund a portion of the cash consideration for each of the GBM
Acquisition and the Greenwood Contribution, to fund payments in connection with
the Acquisitions, and for general partnership purposes.

 

Article VI

 

INDEMNIFICATION

 

Section 6.1     Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of the survival period for such representations or warranties; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential (including lost profits) or punitive damages.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification above.

 

Section 6.2     Indemnification by Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Partnership
Related Party shall be entitled to recover special, consequential (including
lost profits or diminution in value) or punitive damages.

 



24

 

 

Section 6.3     Indemnification Procedure. Promptly after receipt by an
indemnified party under this Article VI of notice of any claim or the
commencement of any action, the indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under this Article VI,
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have under Sections
6.1 or 6.2 of this Article VI except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights and defenses) by such
failure and, provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Article VI. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Article VI for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Article VI if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel to the extent required by Sections 6.1 and 6.2
hereof, the indemnifying party agrees that it shall be liable for any settlement
of any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party's entitlement to such reimbursement prior to the date of such
settlement.

 



25

 

 

Article VII

 

MISCELLANEOUS

 

Section 7.1     Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

Section 7.2     Survival of Provisions. The representations and warranties set
forth in Sections 3.1, 3.2, 3.5, 3.7, 3.8, 3.9, 3.28 and 3.30 (collectively, the
“Fundamental Representations”) shall survive indefinitely, Sections 3.10, 3.11,
3.18, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24, 3.25, 3.26, 3.27, 4.4, 4.5, 4.7, 4.8
and 4.9 hereunder shall survive the execution and delivery of this Agreement for
two years, and the other representations and warranties set forth herein shall
survive for a period of twelve (12) months following the Closing Date regardless
of any investigation made by or on behalf of the Partnership or any Purchaser.
The covenants made in this Agreement shall survive the Closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment, conversion, exercise or repurchase thereof. All indemnification
obligations of the Partnership and the Purchasers pursuant to this Agreement and
the provisions of Article VI shall remain operative and in full force and effect
unless such obligations are expressly terminated in a writing by the parties,
regardless of any purported general termination of this Agreement.

 



26

 

 

Section 7.3     No Waiver; Modifications in Writing; Delay. No failure or delay
on the part of any party in exercising any right, power, or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power, or remedy preclude any other or further exercise thereof
or the exercise of any other right, power, or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to a party at law or in equity or otherwise.

 

(a)            Specific Waiver. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure by the Partnership from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.

 

Section 7.4     Binding Effect; Assignment.

 

(a)            This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

(b)            Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser (i) to any Affiliate of such Purchaser or (ii) in connection with a
total return swap or similar transaction with respect to the Purchased Units
purchased by such Purchaser, in each case, without the consent of the
Partnership. No portion of the rights and obligations of any Purchaser under
this Agreement may be transferred by such Purchaser to a non-Affiliate without
the written consent of the Partnership (which consent shall not be unreasonably
withheld by the Partnership).

 

Section 7.5     Confidentiality. Notwithstanding anything herein to the
contrary, to the extent that any Purchaser has executed or is otherwise bound by
a confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.

 

Section 7.6     Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 



27

 

 

(a)            If to any Purchaser, to the respective address listed on Schedule
A to the Registration Rights Agreement; and

 

(b)            If to the Partnership:

 

Enviva Partners, LP
7200 Wisconsin Ave., Suite 1000

Bethesda, Maryland 20814

Attention: Shai Even

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: E. Ramey Layne

   Christian E. Mathiesen
Facsimile:

 

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

Section 7.7     Removal of Legend. The Partnership, at its sole cost, shall
remove the legend described in Section 4.9 (or instruct its transfer agent to so
remove such legend) from the certificates evidencing Purchased Units issued and
sold to each Purchaser pursuant to this Agreement if (i) such Purchased Units
are sold pursuant to an effective registration statement, (ii) such Purchased
Units are sold or transferred pursuant to Rule 144 (if the transferor is not an
Affiliate of the Partnership), or (iii) such Purchased Units are eligible for
sale under Rule 144, without the requirement for the Partnership to be in
compliance with the current public information required under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Each Purchaser agrees to provide the Partnership,
its counsel and/or the transfer agent with evidence reasonably requested by it
in order to cause the removal of the legend described in Section 4.9, including,
as may be appropriate, any information the Partnership deems necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including a certification that the holder is not an
Affiliate of the Partnership (and a covenant to inform the Partnership if it
should thereafter become an Affiliate and to consent to exchange its
certificates for certificates bearing an appropriate restrictive legend) and
regarding the length of time the Purchased Units have been held. Any fees (with
respect to the transfer agent, Partnership counsel or otherwise) associated with
the issuance of any legal opinion required by the Partnership’s transfer agent
or the removal of such legend shall be borne by the Partnership. If a legend is
no longer required pursuant to the foregoing, the Partnership will use
commercially reasonable efforts to, no later than three (3) Business Days
following the delivery by a Purchaser to the Partnership or the transfer agent
(with notice to the Partnership) of a legended certificate or instrument
representing Purchased Units (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and any representation letter or certification as may be requested by
the Partnership, deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Purchased Units
that is free from all restrictive legends.

 



28

 

 

Section 7.8     Entire Agreement. This Agreement, the other Operative Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Partnership or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

 

Section 7.9     Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles (other than Section 5-1401 of the General Obligations Law).

 

Section 7.10     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

Section 7.11     Termination.

 

(a)            Notwithstanding anything herein to the contrary, this Agreement
may be terminated at any time at or prior to the Closing by any Purchaser (with
respect to such Purchaser only), upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement.

 

(b)            Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing if a
statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal;

 



29

 

 

(c)            In the event of the termination of this Agreement as provided in
this Section 7.11, this Agreement shall forthwith become null and void. In the
event of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Section 7.2 and Article VI of this Agreement.

 

Section 7.12     Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.

 

[Signature pages follow.]

 



30

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

  ENVIVA PARTNERS, LP         By: ENVIVA PARTNERS GP, LLC,   as its sole general
partner         By: /s/ Shai Even     Name: Shai Even     Title: Executive Vice
President and Chief Financial Officer

 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  ValueAct Spring Master Fund, L.P.           By: /s/ Jeffrey Ubben     Name:
Jeffrey Ubben     Title: Chairman

 

  Kayne Anderson MLP/Midstream Investment Company       By: KA Fund Advisors,
LLC as Investment Manager           By: /s/ James Baker     Name: James Baker  
  Title: Managing Director

 

  Kayne Anderson Midstream/Energy Fund, Inc.       By: KA Fund Advisors, LLC as
Investment Manager           By: /s/ James Baker     Name: James Baker    
Title: Managing Director

 

  Citigroup Pension Plan       By: Kayne Anderson Capital Advisors, L.P., as
Investment Manager           By: /s/ Michael O’Neil     Name: Michael O’Neil    
Title: Chief Compliance Officer

 

  General Retirement System of the City of Detroit       By: Kayne Anderson
Capital Advisors, L.P., as Investment Manager       By: /s/ Michael O’Neil    
Name: Michael O’Neil     Title: Chief Compliance Officer

 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  The J. Paul Getty Trust       By: Kayne Anderson Capital Advisors, L.P., as
Investment Manager       By: /s/ Michael O’Neil     Name: Michael O’Neil    
Title: Chief Compliance Officer

 

  Kayne Anderson Capital Income Partners (QP), L.P.       By: Kayne Anderson
Capital Advisors, L.P., its General Partner       By: /s/ Michael O’Neil    
Name: Michael O’Neil     Title: Chief Compliance Officer



 



  Kayne Anderson Income Partners, L.P.       By: Kayne Anderson Capital
Advisors, L.P., its General Partner       By: /s/ Michael O’Neil     Name:
Michael O’Neil     Title: Chief Compliance Officer

 



  Kayne Anderson Midstream Institutional Fund, L.P.       By: Kayne Anderson
Capital Advisors, L.P., its General Partner       By: /s/ Michael O’Neil    
Name: Michael O’Neil     Title: Chief Compliance Officer

 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  Kayne Anderson MLP Fund, L.P.       By: Kayne Anderson Capital Advisors, L.P.,
its General Partner       By: /s/ Michael O’Neil     Name: Michael O’Neil    
Title: Chief Compliance Officer

 

  Kayne Anderson Real Assets Fund, L.P.       By: Kayne Anderson Capital
Advisors, L.P., its General Partner       By: /s/ Michael O’Neil     Name:
Michael O’Neil     Title: Chief Compliance Officer

 

  Kayne Anderson Renewable Infrastructure Partners, L.P.       By: Kayne
Anderson Capital Advisors, L.P., its General Partner       By: /s/ Michael
O’Neil     Name: Michael O’Neil     Title: Chief Compliance Officer

 

  Kayne Equity Yield Strategies, L.P.       By: Kayne Anderson Capital Advisors,
L.P., its General Partner       By: /s/ Michael O’Neil     Name: Michael O’Neil
    Title: Chief Compliance Officer



 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  Kayne Renewable Infrastructure Fund, L.P.       By: Kayne Anderson Capital
Advisors, L.P., its General Partner       By: /s/ Michael O’Neil     Name:
Michael O’Neil     Title: Chief Compliance Officer

 

  San Bernardino County Employees’ Retirement Association       By: Kayne
Anderson Capital Advisors, L.P., as Investment Manager       By: /s/ Michael
O’Neil     Name: Michael O’Neil     Title: Chief Compliance Officer

 

  Kayne Global Infrastructure Fund, L.P.       By: Kayne Anderson Capital
Advisors, L.P., its General Partner       By: /s/ Michael O’Neil     Name:
Michael O’Neil     Title: Chief Compliance Officer

 

  Atlas Point Energy Infrastructure Fund, LLC           By: /s/ Chris Linder    
Name: Chris Linder     Title: Managing Director

 



 

 

 

  NRC Partners I, LP       By: Northern Right Capital Management, LP, its
general partner         By: BC Advisors, LLC, its general partner         By:
/s/ Matthew Drapkin     Name: Matthew Drapkin     Title: Managing Member

 

  Northern Right Capital Management, LP       By: BC Advisors, LLC, its general
partner       By: /s/ Matthew Drapkin     Name: Matthew Drapkin     Title:
Managing Member

 

  Estate of Donald Drapkin           By: /s/ Matthew Drapkin     Name: Matthew
Drapkin     Title: Executor           Anna-Maria and Stephen Kellen Foundation,
Inc.           By: /s/ Michael M. Kellen     Name: Michael M. Kellen     Title:
President       Sirius Fund           By: /s/ Peter B. Foreman     Name: Peter
B. Foreman     Title: President

 

  Procyon Partners, LP           By: /s/ Bradford L. Beatty     Name: Bradford
L. Beatty     Title: Portfolio Manager

 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  Kenneth Foreman Support Trust for Peter and Jeffrey           By: /s/ Peter B.
Foreman     Name: Peter B. Foreman     Title: Trustee

 

  Kenneth Foreman Support Trust for Peter and Christopher           By: /s/
Peter B. Foreman     Name: Peter B. Foreman     Title: Trustee

 

  Kenneth Foreman Gift Trust for Peter and Jeffrey           By: /s/ Peter B.
Foreman     Name: Peter B. Foreman     Title: Trustee

 

  Kenneth Foreman Gift Trust for Peter and Christopher           By: /s/ Peter
B. Foreman     Name: Peter B. Foreman     Title: Trustee

 

  Christopher Foreman Family Trust           By: /s/ Laura McCain-Foreman    
Name: Laura McCain-Foreman     Title: Trustee

 

  Christopher Foreman Living Trust           By: /s/ Christopher Foreman    
Name: Christopher Foreman     Title: Trustee           /s/ Ken Foreman   Ken
Foreman       Ilex Partners, LLC       /s/ Michael Scoli   Michael Scoli

 



Signature Page to 

Common Unit Purchase Agreement

 



 

 

 

  Tortoise Direct Opportunities Fund II, LP       By: Tortoise Direct
Opportunities GP II LLC, its General Partner           By: /s/ James Mick    
Name: James Mick     Title:   Officer       Tortoise Essential Assets Income
Term Fund       By: Tortoise Capital Advisors, L.L.C. as Investment Advisor    
      By: /s/ Stephen Pang     Name: Stephen Pang     Title:   Managing Director
      Principal Diversified Select Real Asset Fund       By: Tortoise Capital
Advisors, L.L.C. as Investment Advisor           By: /s/ Stephen Pang     Name:
Stephen Pang     Title:   Managing Director       Texas Mutual Insurance Company
      By: Tortoise Capital Advisors, L.L.C. as Investment Advisor           By:
/s/ Stephen Pang     Name: Stephen Pang     Title:   Managing Director

 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  Weintraub Capital Management, L.P.           By: /s/ Jerald M. Weintraub    
Name: Jerald M. Weintraub     Title:   President       Weintraub Capital
Management Profit Sharing Plan FBO Jerald Weintraub           By: /s/ Jerald M.
Weintraub     Name: Jerald M. Weintraub     Title:   President       Weintraub
Capital Management Profit Sharing Plan FBO Nancy DeSchane           By: /s/
Jerald M. Weintraub     Name: Jerald M. Weintraub     Title:   President      
Ben Victor Weintraub 2012 Irrevocable Trust DTD 12/19/12           By: /s/
Jerald M. Weintraub     Name: Jerald M. Weintraub     Title:   President      
Max Jacob Weintraub 2012 Irrevocable Trust DTD 12/19/12           By: /s/ Jerald
M. Weintraub     Name: Jerald M. Weintraub     Title:   President

 

Signature Page to

Common Unit Purchase Agreement

 



 

 

 

  By: /s/ Kenneth Foreman     Name: Kenneth Foreman       Jerald and Melody Howe
Weintraub 2012 Irrevocable Trust DTD 12/19/12           By: /s/ Jerald M.
Weintraub     Name: Jerald M. Weintraub     Title:   President       Ardsley
Partners Renewable Energy Fund, L.P.           By: /s/ Steve Napoli     Name:
Steve Napoli     Title:   Partner       Luxor Capital Partners, LP           By:
/s/ Norris Nissim     Name: Norris Nissim     Title:   General Counsel, Luxor
Capital     Group, LP, Investment Management       Sand Sphinx A, LLC       By: 
 LCG Holdings, LLC, its managing member           By: /s/ Norris Nissim    
Name: Norris Nissim     Title:   General Counsel, Luxor Capital     Group, LP,
Investment Management

 

Signature Page to

Common Unit Purchase Agreement

 

 

 



 



  Sand Sphinx C, Inc.           By: /s/ Norris Nissim     Name: Norris Nissim  
  Title:   Director       Sand Sphinx E, Inc.           By: /s/ Norris Nissim  
  Name: Norris Nissim     Title:   Director       Forge First Asset Management
Inc.           By: /s/ Andrew McCreath     Name: Andrew McCreath     Title:  
President & CEO       HITE Hedge LP           By: /s/ Robert  Matthew Niblack  
  Name: Robert Matthew Niblack     Title:   Portfolio Manager       HITE Energy
LP           By: /s/ Robert  Matthew Niblack     Name: Robert Matthew Niblack  
  Title:   Portfolio Manager       HITE MLP LP           By: /s/ Robert  Matthew
Niblack     Name: Robert Matthew Niblack     Title:   Portfolio Manager

 



Signature Page to

Common Unit Purchase Agreement

 

 

 

 

  HITE Hedge QP LP           By:   /s/ Robert Matthew Niblack     Name:   Robert
Matthew Niblack     Title: Portfolio Manager           Western Standard
Partners, L.P.           By: /s/ Eric Andersen     Name: Eric Andersen    
Title: Managing Member           Western Standard Partners QP, L.P.          
By: /s/ Eric Andersen     Name: Eric Andersen     Title: Managing Member        
  RONALD W. FOREMAN LIVING TRUST           By: /s/ Ronald W. Foreman     Name:
Ronald W. Foreman     Title: Sole Beneficiary           By: /s/ Richard L.
Haydon     Name:   Richard L. Haydon     Title: Haydon Family Office

 

Signature Page to

Common Unit Purchase Agreement

 





 

  

 

Exhibit A – Form of Registration Rights Agreement

 



 

 

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

ENVIVA PARTNERS, LP

 

AND

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1 Section 1.01   Definitions 1 Section 1.02   Registrable
Securities 3 ARTICLE II REGISTRATION RIGHTS 3 Section 2.01   Registration 3
Section 2.02   Piggyback Rights 5 Section 2.03   Delay Rights 7
Section 2.04   Underwritten Offerings 7 Section 2.05   Sale Procedures 8
Section 2.06   Cooperation by Holders 11 Section 2.07   Restrictions on Public
Sale by Holders of Registrable Securities 11 Section 2.08   Expenses 12
Section 2.09   Indemnification 12 Section 2.10   Rule 144 Reporting 14
Section 2.11   Transfer or Assignment of Registration Rights 15
Section 2.12   Limitation on Subsequent Registration Rights 15 ARTICLE III
MISCELLANEOUS 15 Section 3.01   Communications 15 Section 3.02   Successor and
Assigns 16 Section 3.03   Assignment of Rights 16
Section 3.04   Recapitalization, Exchanges, Etc. Affecting the Units 16
Section 3.05   Aggregation of Registrable Securities 16 Section 3.06   Specific
Performance 16 Section 3.07   Counterparts 17 Section 3.08   Headings 17
Section 3.09   Governing Law 17 Section 3.10   Severability of Provisions 17
Section 3.11   Entire Agreement 17 Section 3.12   Amendment 17 Section 3.13   No
Presumption 17 Section 3.14   Obligations Limited to Parties to Agreement 18
Section 3.15   Independent Nature of Purchaser’s Obligations 18
Section 3.16   Interpretation 18

 

Schedule A — Purchaser List; Notice and Contact Information; Opt-Out Election

 

   i

 



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [·], 2020, by and among Enviva Partners, LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
to this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of June 18, 2020, by and among the Partnership and
the Purchasers (the “Common Unit Purchase Agreement”); and

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Common Unit Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article VIII

 

DEFINITIONS

 

Section 8.1     Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Common Unit Purchase Agreement. The
terms set forth below are used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Aggregate Purchase Price” means the product of (i) the Common Unit Price
multiplied by (ii) the aggregate number of Purchased Units purchased by the
Purchasers.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Unit Price” has the meaning given to such term in the Common Unit
Purchase Agreement.

 

“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

 



1

 

 

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

 

“General Partner” means Enviva Partners GP, LLC, a Delaware limited liability
company.

 

“Holder” means the record holder of any Registrable Securities.

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
(i) the product of the Common Unit Price multiplied by (ii) the number of
Purchased Units purchased by such Purchaser that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.

 

“Non-Party Holder Initiation” has the meaning specified therefor in
Section 2.02(b) of this Agreement.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

 

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

“Purchased Units” has the meaning given to such term in the Common Unit Purchase
Agreement.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

“Registrable Securities” means (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to
Section 2.01(b) of this Agreement, in each case, as subject to exchange,
substitution or adjustment pursuant to Section 3.04 of this Agreement, all of
which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.

 



2

 

 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 8.2     Registrable Securities. Any Registrable Security will cease to
be a Registrable Security i) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; ii) when such Registrable Security has been
disposed of (excluding transfers or assignments by a Holder to an Affiliate)
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act; iii) when such Registrable Security is held by the
Partnership or one of its subsidiaries or Affiliates; iv) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof; v) when such Registrable
Security becomes eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act; or vi) on August 1,
2021.

 

Article IX
REGISTRATION RIGHTS

 

Section 9.1     Registration.

 

(a)         Effectiveness Deadline. Following the date hereof, but no later than
60 days following the Closing Date, the Partnership shall prepare and file a
registration statement under the Securities Act to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by
Rule 415 (or any similar provision then in effect) under the Securities Act with
respect to all of the Registrable Securities (the “Registration Statement”). The
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form or forms of the Commission as shall be selected by
the Partnership so long as it permits the continuous offering of the Registrable
Securities pursuant to Rule 415 (or any similar provision then in effect) under
the Securities Act at then-prevailing market prices. The Partnership shall use
its commercially reasonable efforts to cause the Registration Statement to
become effective on or as soon as practicable after the filing thereof. Any
Registration Statement shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
any and all Registrable Securities covered by such Registration Statement. The
Partnership shall use its commercially reasonable efforts to cause the
Registration Statement filed pursuant to this Section 2.01(a) to be effective,
supplemented and amended to the extent necessary to ensure that it is available
for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement or documents
incorporated therein by reference, in the light of the circumstances under which
a statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

 



3

 

 

(b)         Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days after the Closing Date,
then each Holder shall be entitled to a payment (with respect to the Purchased
Units of each such Holder), as liquidated damages and not as a penalty, of 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for the first 30 days following the 90th day, increasing by an additional 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for each subsequent 30 days, up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Notwithstanding
anything to the contrary contained herein, in no event shall the aggregate of
all Liquidated Damages payable by the Partnership hereunder exceed 5.00% of the
Aggregate Purchase Price. Any Liquidated Damages shall be paid to each Holder in
immediately available funds; provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash because such payment would
result in a breach of or constitute a default under a credit facility or other
debt instrument, then the Partnership shall pay such Liquidated Damages using as
much cash as is permitted without causing a breach of or default under such
credit facility or other debt instrument and may pay the balance of any such
Liquidated Damages in kind in the form of the issuance of additional Common
Units. Upon any issuance of Common Units as Liquidated Damages, the Partnership
shall promptly (i) prepare and file an amendment to the Registration Statement
prior to its effectiveness adding such Common Units to such Registration
Statement as additional Registrable Securities and (ii) prepare and file a
supplemental listing application with the NYSE (or such other national
securities exchange on which the Common Units are then-listed and traded) to
list such additional Common Units. The determination of the number of Common
Units to be issued as Liquidated Damages shall be equal to the quotient of
(i) the dollar amount of the balance of such Liquidated Damages due to each such
Holder and (ii) the volume-weighted average closing price of the Common Units on
the NYSE, or any other national securities exchange on which the Common Units
are then-traded, for the ten (10) trading days ending on the first trading day
immediately preceding the date on which the Liquidated Damages payment is due,
less a discount to such average closing price of 2.00%. The payment of
Liquidated Damages to a Holder shall cease at the earlier of (i) the
Registration Statement becoming effective or (ii) when such Holder no longer
holds Registrable Securities, assuming that each Holder is not an Affiliate of
the Partnership, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.
If the Partnership is unable to cause a Registration Statement to go effective
within 90 days after the Closing Date as a result of an acquisition, merger,
reorganization, disposition or other similar transaction, then the Partnership
may request a waiver of the Liquidated Damages, and each Holder may individually
grant or withhold its consent to such request in its discretion.

 



4

 

 

(c)         Termination of Holder’s Rights. A Holder’s rights (and any
transferee’s rights pursuant to Section 2.11 of this Agreement) under this
Section 2.01 shall terminate upon the termination of the Effectiveness Period.

 

Section 9.2     Piggyback Rights.

 

(a)         Participation. If the Partnership proposes to file (i) a shelf
registration statement other than the Registration Statement contemplated by
Section 2.01(a), (ii) a prospectus supplement to an effective shelf registration
statement, other than the Registration Statement contemplated by
Section 2.01(a) of this Agreement and Holders may be included without the filing
of a post-effective amendment thereto, or (iii) a registration statement, other
than a shelf registration statement, in each case, for the sale of Common Units
in an Underwritten Offering for its own account and/or another Person, then as
soon as practicable following the engagement of counsel by the Partnership to
prepare the documents to be used in connection with an Underwritten Offering,
the Partnership shall give notice (including, but not limited to, notification
by electronic mail) of such proposed Underwritten Offering to each Holder
(together with its Affiliates) holding at least $25 million of the
then-outstanding Registrable Securities (based on the Common Unit Price) and
such notice shall offer such Holders the opportunity to include in such
Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if the Partnership has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Common Units in the Underwritten Offering, then (A) if no Registrable Securities
can be included in the Underwritten Offering in the opinion of the Managing
Underwriter, the Partnership shall not be required to offer such opportunity to
the Holders or (B) if any Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, then the
amount of Registrable Securities to be offered for the accounts of Holders shall
be determined based on the provisions of Section 2.02(b). Any notice required to
be provided in this Section 2.02(a) to Holders shall be provided on a Business
Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed and kept confidential by the Holder until such proposed Underwritten
Offering is (i) publicly announced or (ii) such Holder receives notice that such
proposed Underwritten Offering has been abandoned, which such notice shall be
provided promptly by the Partnership to each Holder. Each such Holder shall then
have two (2) Business Days (or one (1) Business Day in connection with any
overnight or bought Underwritten Offering) after notice has been delivered to
request in writing the inclusion of Registrable Securities in the Underwritten
Offering. If no written request for inclusion from a Holder is received within
the specified time, each such Holder shall have no further right to participate
in such Underwritten Offering. If, at any time after giving written notice of
its intention to undertake an Underwritten Offering and prior to the closing of
such Underwritten Offering, the Partnership shall determine for any reason not
to undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.

 



5

 

 

(b)         Priority. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership, or, if
the Underwritten Offering is initiated (such initiation, a “Non-Party Holder
Initiation”) by one or more Holders (as such term is defined in that certain
Registration Rights Agreement, dated May 4, 2015, by and among the Partnership,
Enviva MLP Holdco, LLC and Enviva Cottondale Acquisition I, LLC), to such
Persons and (ii) second, pro rata among the Selling Holders who have requested
participation in such Underwritten Offering and any other holder (and the
Partnership in case of a Non-Party Holder Initiation) of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”). The pro
rata allocations for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities owned on the Closing Date by such Selling Holder by (y) the aggregate
number of Registrable Securities owned on the Closing Date by all Selling
Holders plus the aggregate number of Parity Securities owned on the Closing Date
by all holders of Parity Securities (or to be issued by the Partnership in such
Underwriter Offering, if any, in case of a Non-Party Holder Initiation) that are
participating in the Underwritten Offering.

 

(c)         Termination of Piggyback Registration Rights. Each Holder’s rights
under this Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least $25 million of Registrable Securities
(based on the Common Unit Price). Each Holder shall notify the Partnership in
writing when such Holder holds less than $25 million of Registrable Securities
(based on the Common Unit Price).

 



6

 

 

Section 9.3     Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement contemplated by this Agreement (in which event the Selling Holder
shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement or such other registration statement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition, financing or other
similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Registration Statement or such other registration statement or (ii) the
Partnership has experienced some other material non-public event, the disclosure
of which at such time, in the good faith judgment of the Partnership, would
materially adversely affect the Partnership; provided, however, in no event
shall the Selling Holders be suspended from selling Registrable Securities
pursuant to the Registration Statement or such other registration statement for
a period that exceeds an aggregate of 60 days in any 180-day period or 105 days
in any 365-day period, in each case, exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Registration
Statement or other registration statement contemplated by this Agreement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

 

Section 9.4     Underwritten Offerings.

 

(a)         General Procedures. In connection with any Underwritten Offering
under this Agreement, the Partnership shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and the Partnership shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Partnership to and for the benefit of such underwriters also be
made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. No such withdrawal or abandonment shall
affect the Partnership’s obligation to pay Registration Expenses. The
Partnership’s management may but shall not be required to participate in a
roadshow or similar marketing effort in connection with any Underwritten
Offering.

 



7

 

 

(b)         No Demand Rights. Notwithstanding any other provision of this
Agreement, no Holder shall be entitled to any “demand” rights or similar rights
that would require the Partnership to effect an Underwritten Offering solely on
behalf of the Holders.

 

Section 9.5     Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

 

(a)         prepare and file with the Commission such amendments and supplements
to the Registration Statement and the prospectus and any prospectus supplement
used in connection therewith as may be necessary to keep the Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by the Registration Statement;

 

(b)         if a prospectus or prospectus supplement will be used in connection
with the marketing of an Underwritten Offering from the Registration Statement
and the Managing Underwriter at any time shall notify the Partnership in writing
that, in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus or prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Partnership shall use its commercially reasonable
efforts to include such information in such prospectus or prospectus supplement;

 

(c)         furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
and any prospectus supplement included therein and any supplements and
amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;

 



8

 

 

(d)         if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(e)         promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any such other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (e) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any such other registration statement or any prospectus or
prospectus supplement thereto;

 

(f)          promptly notify each Selling Holder of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
prospectus or prospectus supplement contained therein, in the light of the
circumstances under which such statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees, subject to
Section 2.03 of this Agreement, to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other commercially
reasonable action as is necessary to remove a stop order, suspension, threat
thereof or proceedings related thereto;

 

(g)         upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

 



9

 

 

(h)         in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for the Partnership dated the date of the closing
under the underwriting agreement and (ii) a “comfort” letter, dated the pricing
date of such Underwritten Offering and a letter of like kind dated the date of
the closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

 

(i)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

(j)          make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

 

(k)         cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;

 

(l)          use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;

 

(m)        provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

(n)         enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

 

(o)         if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.

 



10

 

 

The Partnership shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, or the Partnership deems it advisable, on the advice of counsel,
to so name any Holder, and such Holder does not consent thereto, then such
Holder’s Registrable Securities shall not be included on the Registration
Statement (or any other registration statement contemplated by this Agreement),
such Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto, the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such Holder
and such Holder shall be deemed to have terminated this Agreement with respect
to such Holder.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus or
prospectus supplement contemplated by subsection (f) of this Section 2.05 or
until it is advised in writing by the Partnership that the use of the prospectus
or prospectus supplement may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus
or prospectus supplement, and, if so directed by the Partnership, such Selling
Holder will, or will request the Managing Underwriter(s), if any, to deliver to
the Partnership (at the Partnership’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus or prospectus supplement covering such Registrable
Securities current at the time of receipt of such notice.

 

Section 9.6     Cooperation by Holders. The Partnership shall have no obligation
to include in the Registration Statement, or in an Underwritten Offering
pursuant to Section 2.02(a), Registrable Securities of a Holder who has failed
to timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus or prospectus supplement, as applicable, to
comply with the Securities Act.

 

Section 9.7     Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities agrees, if requested by the
underwriters of an Underwritten Offering, to enter into a customary letter
agreement with such underwriters providing such Holder will not effect any
public sale or distribution of Registrable Securities during the 60 calendar day
period beginning on the date of a prospectus or prospectus supplement filed with
the Commission with respect to the pricing of any Underwritten Offering,
provided that (i) the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction generally imposed by the
underwriters on the Partnership or the officers, directors or any other
Affiliate of the Partnership on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.07 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder. In
addition, this Section 2.07 shall not apply to any Holder that is not entitled
to participate in such Underwritten Offering, whether because such Holder
delivered an Opt-Out Notice prior to receiving notice of the Underwritten
Offering or because such Holder holds less than $25 million of Registrable
Securities (based on the Common Unit Price).

 



11

 

 

Section 9.8     Expenses.

 

(a)         Expenses. The Partnership will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.09 hereof, the Partnership
shall not be responsible for professional fees incurred by Holders in connection
with the exercise of such Holders’ rights hereunder.

 

(b)         Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the
Registration Statement pursuant to Section 2.01(a) or an Underwritten Offering
covered under this Agreement, and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance.
“Selling Expenses” means all underwriting fees, discounts and selling
commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.

 

Section 9.9     Indemnification.

 

(a)         By the Partnership. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Partnership will indemnify and hold harmless each Selling Holder thereunder, its
directors, officers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or prospectus supplement, in the light of the circumstances
under which such statement is made) contained in the Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
prospectus supplement, in the light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Registration Statement or such other
registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus, or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

 



12

 

 

(b)         By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, preliminary prospectus supplement, free writing
prospectus or final prospectus or prospectus supplement contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

 

(c)         Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.09. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.09 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

 



13

 

 

(d)         Contribution. If the indemnification provided for in this
Section 2.09 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e)         Other Indemnification. The provisions of this Section 2.09 shall be
in addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 9.10     Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to:

 

(a)         use its commercially reasonable efforts to make and keep public
information regarding the Partnership available, as those terms are understood
and defined in Rule 144 (or any similar provision then in effect) under the
Securities Act, at all times from and after the date hereof;

 

(b)         use its commercially reasonable efforts to file with the Commission
in a timely manner all reports and other documents required of the Partnership
under the Securities Act and the Exchange Act at all times from and after the
date hereof; and

 



14

 

 

(c)         so long as a Holder owns any Registrable Securities, furnish (i) to
the extent accurate, forthwith upon request, a written statement of the
Partnership that it has complied with the reporting requirements of
Rule 144(c) (or any similar provision then in effect) under the Securities Act,
and (ii) unless otherwise available via EDGAR, to such Holder forthwith upon
request a copy of the most recent annual or quarterly report of the Partnership,
and such other reports and documents so filed as such Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such Holder to sell any such securities without registration.

 

Solely for purposes of this Section 2.10, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).

 

Section 9.11     Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the
Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Purchaser, the amount of Registrable Securities transferred or assigned
to such transferee or assignee shall represent at least $25 million of
Registrable Securities (based on the Common Unit Price), (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or
assigned, (c) each such transferee or assignee assumes in writing responsibility
for its portion of the obligations of such Purchaser under this Agreement and
(d) the transferor or assignor is not relieved of any obligations or liabilities
hereunder arising out of events occurring prior to such transfer.

 

Section 9.12     Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.

 

Article X
MISCELLANEOUS

 

Section 10.1     Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:

 

(a)         if to a Purchaser, to the respective address listed on Schedule A
hereof;

 

(b)         if to a transferee of a Purchaser, to such Holder at the address
provided pursuant to Section 2.11 above; and

 

(c)         if to the Partnership:

 

 



15

 

 

Enviva Partners, LP
c/o Enviva Partners GP, LLC (as sole General Partner)

7200 Wisconsin Avenue, Suite 1000

Bethesda, MD 20814

Attention:

Facsimile:

Email:

 

with a copy to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, Texas 77002
Attention: E. Ramey Layne

  Christian E. Mathiesen

Facsimile:

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

Section 10.2     Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, including subsequent Holders of Registrable Securities to the
extent permitted herein.

 

Section 10.3     Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.11 hereof.

 

Section 10.4     Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

 

Section 10.5     Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

 

Section 10.6     Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 



16

 

 

Section 10.7     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 10.8     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 10.9     Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

Section 10.10     Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 10.11     Entire Agreement. This Agreement, the Common Unit Purchase
Agreement and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, representations or undertakings, other than
those set forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. This Agreement and the Common Unit Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 10.12     Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

 

Section 10.13     No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

 



17

 

 

Section 10.14     Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Partnership
shall have any obligation hereunder and that, notwithstanding that one or more
of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.

 

Section 10.15     Independent Nature of Purchaser’s Obligations. The obligations
of each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

Section 10.16     Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by a Holder under this Agreement, such action
shall be in such Holder’s sole discretion unless otherwise specified.

 

[Signature page to follow.]

 



18

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

  ENVIVA PARTNERS, LP       By: ENVIVA PARTNERS GP, LLC     as its sole general
partner         By:     Name: Shai Even   Title: Executive Vice President and
Chief Financial Officer

 

Signature Page to

Registration Rights Agreement

 



 

 

 

 [HOLDER]    By: [·]       By:   Name: [·] Title: [·]

 

Signature Page to

Registration Rights Agreement

 



 

 

 

Schedule A

 

Purchaser Name; Notice and Contact Information; Opt-Out Election

 

Purchaser Name Notice and Contact Information Tax             I.D.
Number Opt-Out     Election
per Section 2.02(a)        

 

Exhibit A to

Common Unit Purchase Agreement

 



 

 

 

Exhibit B – Form of Opinion of Vinson & Elkins L.L.P.

 

Based on the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:

 

i.The Partnership is a limited partnership organized under the Delaware LP Act
with all limited partnership power and authority, as applicable, (i) to enter
into the Purchase Agreement and the Registration Rights Agreement and to perform
its obligations thereunder, and (ii) to own its properties and to conduct its
business as described in the SEC Reports. We confirm that the Partnership is
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business as a foreign limited partnership in the states
set forth opposite its name on Exhibit A hereto.

 

ii.The General Partner is a limited liability company organized under the
Delaware LLC Act with all limited liability company power and authority to own
its properties, to conduct its business and to act as the general partner of the
Partnership, as applicable, as described in the SEC Reports. We confirm that the
General Partner is validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business as a foreign limited liability
company in the states set forth opposite its name on Exhibit A hereto.

 

iii.The Units to be issued and sold by the Partnership pursuant to the Purchase
Agreement and the limited partner interests represented thereby have been duly
authorized in accordance with the Partnership Agreement and, when issued and
delivered by the Partnership against payment therefore in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid (to the
extent required under the Partnership Agreement), nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and free of preemptive rights arising from the Partnership
Agreement.

 

iv.The execution, delivery and performance of the Purchase Agreement by the
Partnership have been duly authorized by all necessary limited partnership
action; and the Purchase Agreement has been duly executed and delivered by the
Partnership.

 

v.The execution, delivery and performance of the Registration Rights Agreement
have been duly authorized by all necessary limited partnership action of the
Partnership, and the Registration Rights Agreement has been duly executed and
delivered by the Partnership and is the legally valid and binding agreement of
the Partnership, enforceable against the Partnership in accordance with its
terms, except as the enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and implied covenants of good
faith and fair dealing.

 

Exhibit B to

Common Unit Purchase Agreement

 



 

 

 

vi.As of the date hereof, the execution and delivery of the Operative Documents
by the Partnership, the offering, issuance and sale of the Units by the
Partnership to the Purchasers pursuant to the Purchase Agreement and the
consummation of the transactions contemplated by the Operative Documents do not:

 

a.          violate the Certificate of Limited Partnership of the Partnership or
the Partnership Agreement;

 

b.          result in the breach of or a default under any material agreements
filed as an exhibit 10 to the Partnership’s Annual Report on Form 10-K filed
February 27, 2020 and any subsequently filed Quarterly Report on Form 10-Q; or

 

c.          violate any federal or New York statute, rule or regulation
applicable to the Partnership Entities or the Delaware LP Act or the Delaware
LLC Act; or

 

d.             require any consents, approvals, or authorizations to be obtained
by the Partnership Entities from, or any registrations, declarations or filings
to be made by the Partnership Entities with, any governmental authority under
any federal or New York statute, rule or regulation applicable to the
Partnership Entities or the Delaware LP Act or the Delaware LLC Act on or prior
to the date hereof that have not been obtained or made;

 

vii.except in clauses (b), (c) and (d) above for any such breaches, defaults,
violations, consents, approvals, authorizations, registrations, declarations or
filings that, individually or in the aggregate, the occurrence of which or the
failure to have obtained have not materially impaired and will not materially
impair the ability of any of the Partnership Entities to consummate the
transactions provided for in the Operative Documents or would not reasonably be
expected to have a Partnership Material Adverse Effect; provided, however, that
we express no opinion in this paragraph (vi) with respect to federal or state
securities laws.

 

viii.The Partnership is not and, immediately after giving effect to the issuance
and sale of the Units in accordance with the Purchase Agreement and the
application of the proceeds therefrom, it will not be, required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

ix.Assuming the accuracy of the representations and warranties of each Purchaser
and the Partnership contained in the Purchase Agreement, the issuance and sale
of the Units pursuant to the Purchase Agreement are exempt from the registration
requirements of the Securities Act of 1933, as amended. We express no opinion,
however, as to when or under what circumstances you may reoffer or resell any
Units.

 

Exhibit B to

Common Unit Purchase Agreement

 



 

 

 

Exhibit C – Subsidiaries of the Partnership

 

Entity Name Jurisdiction of Formation Enviva GP, LLC Delaware Enviva Partners
Finance Corp. Delaware Enviva, LP Delaware Enviva Energy Services, LLC Delaware
Enviva Pellets Ahoskie, LLC Delaware Enviva Pellets Amory, LLC Delaware Enviva
Pellets Northampton, LLC Delaware Enviva Pellets Southampton, LLC Delaware
Enviva Port of Chesapeake, LLC Delaware Enviva Pellets Cottondale, LLC Delaware
Enviva Port of Wilmington, LLC Delaware Enviva Pellets Sampson, LLC Delaware
Enviva Port of Panama City, LLC Delaware Enviva Wilmington Holdings, LLC
Delaware Enviva Pellets Hamlet, LLC Delaware Enviva Energy Services Cooperatief,
U.A. Netherlands     Enviva Energy Services (Jersey), Limited Jersey Enviva MLP
International Holdings, LLC Delaware

 

Exhibit D to

Common Unit Purchase Agreement

 



 

 

 

Exhibit D – Form of Lock-Up Agreement

 

To the Purchasers Listed on Schedule A to Common Unit Purchase Agreement (the
“Purchasers”)

 

Ladies and Gentlemen:

 

The undersigned understands that Enviva Partners, LP, a Delaware limited
partnership (the “Partnership”) has entered into a Common Unit Purchase
Agreement, dated as of June 18, 2020 (the “Purchase Agreement”), with the
purchasers party thereto providing for the private placement of common units
representing limited partner interests in the Partnership (the “Common Units”).

 

It is anticipated that in connection with the private placement, the Partnership
shall, following completion of the private placement, file a registration
statement under the Securities Act of 1933, as amended (the “Registration
Statement”), with respect to the possible resale, from time to time, of the
Common Units and that such Registration Statement will be filed by the
Partnership within the time period specified by, and the Partnership will keep
the Registration Statement effective until such time as may be provided in, the
definitive agreements entered into in connection with the private placement of
the Common Units.

 

In recognition of the benefit that such a private placement will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with the
Purchasers that, during the period beginning on the Closing Date (as defined in
the Purchase Agreement) and ending on the date that is [                ] days1
from consummation of the purchase and sale of the Purchased Units (as defined in
the Purchase Agreement) (the “Lock-Up Period”), the undersigned will not,
without the prior written consent of each of the Purchasers, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any Common
Units or any securities convertible into or exchangeable or exercisable for
Common Units, whether now owned or hereafter acquired by the undersigned
(collectively, the “Lock-Up Units”), or exercise any right with respect to the
registration of any of the Lock-up Units, or file or cause to be filed any
registration statement in connection therewith, under the Securities Act of
1933, as amended (other than pursuant to the Registration Rights Agreement
between the Partnership and the purchasers, the form of which is attached to the
Purchase Agreement), or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Units, whether any such swap or
transaction is to be settled by delivery of Common Units or other securities, in
cash or otherwise.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Units without the prior written consent of
the Purchasers, provided that (i) the Purchasers receive a
signed lock-up agreement for the balance of the Lock-Up Period from each donee,
trustee, distributee or transferee, as the case may be, (ii) any such transfer
shall not involve a disposition for value, (iii) such transfers are not required
to be reported with the Securities and Exchange Commission (the “SEC”) on Form 4
in accordance with Section 16 (“Section 16”) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and (iv) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such
transfers:

 



 

 

1 60 days for Sponsor and 30 days for all other parties.

 

Exhibit D to

Common Unit Purchase Agreement

 



 

 

 

(i)          as a bona fide gift or gifts;

 

(ii)         to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned (for purposes of this lock-up
agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin);

 

(iii)        as a distribution to limited partners or unitholders of the
undersigned;

 

(iv)        to the undersigned’s affiliates or to any investment fund or other
entity controlled or managed by the undersigned; and

 

(v)         any exercise of options or vesting or exercise of any other
equity-based award, in each case, outstanding on the date of this Lock-Up
Agreement, and in each case under the Partnership’s equity incentive plan or any
other plan or agreement described in the prospectus included or incorporated by
reference in the Registration Statement, and the withholding of Common Units by
the Company for the payment of taxes due upon such exercise or vesting, provided
that any Common Units received upon such exercise or vesting will also be
subject to this Lock-Up Agreement.

 

[In addition, notwithstanding the foregoing, the Partnership may, without the
prior written consent of the Purchasers, (i) issue the Common Units pursuant to
the Purchase Agreement and (ii) grant or issue Common Units or any securities
convertible or exercisable or exchangeable for Common Units, phantom units,
options or other awards pursuant to employee benefit plans, qualified option
plans or other employee compensation plans existing on the date hereof and the
net settlement and net withholding to satisfy applicable tax withholding
obligations and the net exercise price of options, unit appreciation rights or
similar awards.]2

 

Furthermore, the restrictions in the third paragraph of this letter agreement
shall not apply to (i) the establishment of a trading plan pursuant to
Rule 10b5-1 under the Exchange Act for the transfer of Common Units, provided
that (a) such plan does not provide for the transfer of Common Units during
the Lock-up Period and (b) to the extent a public announcement or filing under
the Exchange Act, if any, is required of or voluntarily made by or on behalf of
the undersigned or the Partnership regarding the establishment of such plan,
such announcement or filing shall include a statement to the effect that no
transfer of Common Units may be made under such plan during the Lock-up Period,
(ii) sales pursuant to any Rule 10b5-1 plan currently in effect on the date
hereof, (iii) existing pledges pursuant to loan or similar agreements in effect
on the date hereof, as amended from time to time, or any successor to any such
agreement, or any transfers pursuant to any such agreement, or (iv) the deemed
disposition of Common Units under Section 16 upon the cash settlement of phantom
units or unit appreciation rights outstanding as of the date of this Agreement.

 

Furthermore, the undersigned may sell Common Units of the Partnership purchased
by the undersigned on the open market following the private placement if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities and Exchange Commission on Form 4 in accordance with
Section 16 and (ii) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such sales.

 



 

 

2 For the Partnership lock-up.

 

Exhibit D to

Common Unit Purchase Agreement

 



 

 